DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communication
Claims 1-16 are pending.

Priority
The examiner acknowledges this application as Continuation of 15/751,689 filed 02/09/2018 now US 10940119 B2, which is a 371 of PCT/US2016/046052 filed 08/08/2016, which claims benefit of 62/203,167 filed 08/10/2015.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends on claim 1.   Claim 1 has Zein in the shell of the nanoparticle.   Zein is a specific protein.   Claim 6 defines the protein as a surfactant while in claim 1 the surfactant is in the core of the nanoparticle.   It is unclear if the protein in claim 6 is different from the Zein protein of claim 1.
Claim 7 recites the limitation "the composite nanoparticle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.    The recitation of  limitation "the composite nanoparticle" is the first occurrence in claim 7 and claim 1 does not recite “composite nanoparticle.”
Claim 16 recites protein as an hydrophilic additive.   Claim 12 describes nanoparticles comprising Zein and hydrophilic interior which is described as hydrophilic additive.  
Correction is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Salman et al. (US 20150004102 A1).
For claims 1, 2, 4, 5, 6, 7, 8, 11, 12, 13, 14, 15 and 16, Salman discloses nanoparticles encapsulating compounds, vegetable hydrophobic zein protein (see the whole document with emphasis on at least the abstract).   The shell comprises Zein which is hydrophobic, in specific embodiment,  labeled BSA, a protein (meeting claims 1, 4-6, 15-16) is in the core of the nanoparticle; and Table 3 shows that the nanoparticle has sizes of 116.41 nm and 121.83 nm which are points within the claimed ranges of 10 nm-500 nm of claims 1 and 14, 40 nm-400 nm of claim 8; polydispersity index of 0.271 and 0.222 which are both less than 0.3 of claim 14.   For the composition of the embodiment in Table 4 has an additive of Rhodamine, size of 123.44 to 164.10 nm, all of which are points within the claimed range of 10-500 nm, a polydispersity of less than 0.15 which meets the limitation of less than 0.15 of claim 1.   Salman also discloses nanoparticles loaded with Product of interest (POI) namely cosmetic agent (paragraph [0054]), nucleic acid, analgesics, acetyl salicylic acid, peptide, and others (paragraph [0056]) meeting the limitation of additive in claims 1 and 2 and.   When the additive is say atorvastatin, the requirement for the hydrophobic additive of claim 11 is met.   In traditional method of preparing nanoparticle, ethanol-water solutions are used (paragraph [0066]) meeting the limitation of claim 13 and claim 7. 
Salman teaches all the elements of claims 1-2, 4-8 and 11-16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salman et al. (US 20150004102 A1) as applied to claim 1.
Salman has been described above as anticipating claim 1.
For claim 3, Salman does not specifically say that the surfactant is adsorbed onto the shell of the nanoparticle.   However, Salman teaches that the nanoparticle is suspended in surfactants (paragraph [0164]) and it would be reasonable to expect that the surfactant would be predictably be incorporated into the nanoparticle or adsorbed onto the shell.
For claims 9-10, CHX concentration is at 0.12% and 0.24% (paragraph [0247]) and at the time the invention was made, the artisan would look to the nanoparticle containing CHX as a guide to how much additive would be present in the nanoparticle.   There is no demonstration that additive in an mount of 1-20% provides unexpected results in the claims nanoparticle.
Salman renders claims 3 and 9-10 prima facie obvious.

Prior art of Interest:  Regier et al. ("Fabrication and characterization of DNA-loaded zein nanospheres" in Journal of Nanobiotechnology, 2012, pp 1-13). 
Regier discloses a method of preparing a composite nanoparticle composition (a fabrication of DNA-loaded zein nanospheres which reads on a composite nanoparticle composition (title; abstract); the method comprising adding alcoholic solution of
Zein to DNA in buffer solution; the alcoholic zein solution and DNA solution in Tris EDTA (TE) buffer and water are mixed by votexing; DNA-loaded nanospheres in Tris EDTA buffer were formed and Zein:DNA ratio ranged from 20: 1 to 250: 1 (page 9, left column, second full paragraph, which is the paragraph bridging left and right column of page 9).   Regier further discloses that the composite nanoparticles exhibit a polydispersity of less than 0.15 (a Pdl = a polydispersity depends on zein to DNA= x to I ratio, and the Pdl varies from about 0.07 to 0.20 (page 4 of 13, figure 2Cpage 5, left column, first paragraph).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,940,119 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined composition is produced by the method of the issued claims.

No claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613